Citation Nr: 1001908	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) 
against the appellant was proper.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Whether new and material evidence has been received to 
reopen service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran had recognized Philippine Guerilla service from 
August 1943 to May 1945, and had service with the regular 
Philippine Army from May 1945 to March  1946.  The appellant 
seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 and determined that the appellant had 
forfeited her eligibility to VA benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant submitted handwritten medical records dated 
from September 1944 to August 1978 executed by various 
physicians which purported to demonstrate that the Veteran 
had been treated for hypertension on an intermittent basis 
since his service with the recognized guerillas.  

2.  It is not clear beyond a reasonable doubt that the 
appellant was aware that those records were not true and 
correct records of treatment received between September 1944 
to August 1978, and that the contents of the records were 
accordingly falsified.  

3.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years immediately preceding his death, nor was 
he a former prisoner of war who died after September 30, 
1999.


CONCLUSIONS OF LAW

1.  The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2009).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice required by the VCAA can be 
divided into three elements.  Specifically, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).

With respect to the claim regarding whether a declaration of 
forfeiture of eligibility for VA benefits under the 
provisions of 38 U.S.C.A. § 6103(a) against the appellant was 
proper, the Board finds that, given the favorable disposition 
of the claim, a discussion regarding VA's duties to notify 
and assist the appellant with respect to this claim is not 
necessary.

With respect to the claim of entitlement to DIC under 
38 U.S.C.A. § 1318, the Board finds that because that claim 
is limited to statutory interpretation, the notice provisions 
are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 5-2004 (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
her claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.

Forfeiture of Eligibility for VA Benefits

Any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a). 

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  That standard of proof is much higher than the 
typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof than 
the "clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation or 
the "clear and convincing evidence" standard required to show 
actual employability in reducing a rating of 100 percent.  
Trilles v. West, 13 Vet. App. 314 (2000); 38 C.F.R. 
§§ 3.306(b); 3.343(c) (2009).  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  In 
this case, the record indicates that VA followed all 
procedural notification requirements. VA Adjudication 
Procedure Manual, M21- 1, Part IV, Ch. 36 (Apr. 3, 1992), and 
Change 135 (Apr. 6, 2001), and Change 147 (Nov. 5, 2001), and 
Change 192 (Feb. 26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

The appellant filed her initial claim for service connection 
for the cause of the Veteran's death in November 1991.  In 
support of her claim, she submitted the Veteran's service 
records, demonstrating that the Veteran had recognized 
Philippine Guerilla service from August 1943 to May 1945, and 
had service with the regular Philippine Army from May 1945 to 
March  1946, and his certificate of death, demonstrating that 
in May 1997, he died of cardiorespiratory arrest secondary to 
thrombotic cerebrovascular disease.  In addition, the 
appellant submitted a May 2002 letter from the physician 
attending the Veteran at the time of his death which 
confirmed the causes of his death, and indicated that the 
Veteran's treatment records were unavailable due to a fire 
that had occurred in July 2001.

The appellant's claim was denied in a July 2002 rating 
decision because the evidence did not show that the causes of 
the Veteran's death were related to his recognized guerilla 
service.  The appellant was notified of the decision, but 
failed to perfect an appeal.  

She applied to reopen her claim in August 2003.  In support 
of her claim, she submitted additional copies of the 
Veteran's service records verifying his service with the 
recognized guerillas, an April 2003 letter from the National 
Personnel Records Center indicating that the Veteran's record 
did not contain any clinical or medical records, and two 
joint affidavits sworn by individuals attesting to having 
known the Veteran, and having known the Veteran to have been 
married to the appellant.  By a December 2003 rating 
decision, the RO determined that new and material evidence 
sufficient to reopen the claim had not been received, and the 
application to reopen the claim was denied.

In response to the denial of her claim, the appellant, in 
January 2004, submitted an altered copy of the Veteran's 
certificate of death.  The altered certificate showed, in 
addition to the aforementioned causes, that an other 
significant condition contributing to death was ischemic 
heart disease.  Along with the altered certificate of death, 
she submitted a statement from Cezar B. Nobleza, M.D., 
allegedly dated in February 1942, indicating that the Veteran 
had been under his medical observation for treatment of 
hypertension, and that the Veteran had been confined to his 
bed from March 1, 1942 to March 10, 1942.

The appellant also submitted a September 1944 certification 
from Alejandro Nery Cruz, M.D., indicating that on September 
8, 1944, the Veteran had been admitted for treatment for 
shock resulting from torture by the Japanese army.  A Cranial 
X-ray had revealed a mild hematoma in the occipital region of 
his head.

Finally, the appellant submitted a May 1997 report of CT 
examination of the Veteran's brain, which revealed a subdural 
hematoma in the left frontotemporoparietal region of the 
brain, and subdural effusion of the right 
frontotemporoparietal region.

By a February 2004 rating decision, the RO again determined 
that new and material evidence sufficient to reopen the claim 
had not been received.

In July 2004, the Appellant again applied to reopen her 
claim.  This application was denied in a July 2004 rating 
decision.  The appellant submitted a notice of disagreement 
in November 2004.  

In January 2005, the RO issued a rating decision denying the 
appellant entitlement to service connection for the cause of 
the Veteran's death under 38 U.S.C.A. § 1318.

In March 2005, the appellant submitted a notice of 
disagreement with respect to the denial of service connection 
for the cause of the Veteran's death under 38 U.S.C.A. 
§ 1318.  In support of her claim, the appellant submitted a 
joint affidavit allegedly sworn in April 1977 by a former 
military comrade of the Veteran, indicating that in September 
1944, the Veteran sustained a head injury as a result of 
enemy attack.  An additional affidavit, allegedly sworn in 
October 1973 by two medical officers who treated the Veteran, 
attests to their having treated the Veteran for hypertension, 
in addition to his head wound, in September 1944.

In April 2005, in conjunction with her substantive appeal, 
the appellant submitted numerous handwritten medical records, 
in addition to typewritten medical certificates, dated from 
September 1944 to August 1978, executed by various physicians 
which purported to demonstrate that the Veteran had been 
treated for hypertension on an intermittent basis since his 
service with the recognized guerillas, or that he had been 
treated for hypertension related to his military service.  

In June 2005, the RO forwarded the various records submitted 
by the appellant in support of her claim for forensic 
evaluation by the VA Office of the Inspector General (OIG).  
In a February 2006 report, the OIG reported that visual and 
microscopic examinations had been performed on the submitted 
documents, and that based on visual inspection of several 
documents which were signed with black toner, those documents 
were determined to be not original, as the presence of black 
toner was indicative of photocopy technology.  Additionally, 
the dates on several of those documents predated the earliest 
commercially available photocopier technology.  

Chemical examinations were performed on the black ballpoint 
inks used to produce the handwritten medical documents.  It 
was determined that one ink formulation was used to create 
each of the tested black ballpoint pen written entries.  The 
black ballpoint ink was compared to black ballpoint ink 
formulations in the United States Secret Service 
International Ink Library.  The black ballpoint ink used to 
create the records submitted by the appellant were not 
commercially available until 1985, postdating the purported 
dates of treatment.  

In a January 2008 Administrative Decision, the RO determined 
that the appellant had forfeited her eligibility to VA 
benefits, as a result of knowingly submitting fraudulent 
evidence in support of her claim.

In an affidavit sworn in April 2008, the appellant swore that 
she believed the documents she submitted to have been 
originals, as they came from the files of her husband.  In 
her April 2008 substantive appeal, the appellant indicated 
that the documents in controversy had been left to her by her 
husband, and that she believed them to be true originals.

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the Veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence); Wood v. 
Derwinski, 1 Vet. App. 190 (1992).

In this case, the evidence does not establish beyond a 
reasonable doubt that the appellant knowingly submitted false 
and fraudulent evidence to VA in connection with her claim 
for benefits.  Although the medical records and certificates 
which purport to demonstrate treatment of the Veteran for 
hypertension have been determined to be inauthentic, it is 
not clear beyond a reasonable doubt that, at the time the 
appellant submitted the records to VA, she was aware that the 
records and certificates were created after their purported 
dates and were, therefore, false and fraudulent documents.  
The Board accordingly concludes that the evidence does not 
show beyond a reasonable doubt that the appellant knowingly 
submitted fraudulent medical evidence in support of her 
claim; therefore, forfeiture of any VA benefits to which she 
might have been entitled under 38 U.S.C.A. § 6103 was not 
proper.  Having determined that the forfeiture was not 
proper, the Board will proceed with an analysis of the 
appellant's entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318

Where a veteran's death is determined to not be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  

In this case, at the time of the Veteran's death in May 1997, 
the Veteran had no service-connected disabilities.  As such, 
the Veteran did not have any service-connected disabilities 
that were continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
his separation from service.  Therefore, the "totally 
disabling" requirement under 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 has not been met.  

Additionally, the Veteran was not a former prisoner of war 
who died after September 30, 1999.  As indicated above, the 
documents submitted by the appellant that referenced prisoner 
of war status were inauthentic, that is, were both false and 
fraudulent. Accordingly, the appellant's claim under 38 
U.S.C.A. § 1318 must be denied for lack of legal merit.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 
8 Vet. App. 92 (1995); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The declaration of forfeiture against the appellant under 
38 U.S.C.A. § 6103 was not proper, and the appellant's appeal 
to remain eligible for VA benefits is granted.

Dependency and Indemnity Compensation benefits under 
38 U.S.C.A. § 1318 is denied.


REMAND

In November 2004, the appellant expressed disagreement with 
the July 2004 rating decision that determined that new and 
material evidence sufficient to reopen her claim of 
entitlement to service connection for the cause of the 
Veteran's death had not been received.  

The appellant has not yet been issued a statement of the case 
on the propriety of this decision.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the issue of whether new and material evidence 
has been received to reopen service connection for the cause 
of the Veteran's death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Issue a statement of the case on the 
issue of whether new and material 
evidence has been received to reopen 
service connection for the cause of the 
Veteran's death, and inform the 
appellant of her appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


